Citation Nr: 1209217	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, with impotence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied a disability evaluation greater than 20 percent for the service-connected diabetes mellitus, type II, with impotence.  The Veteran appealed this decision to BVA, and the case was referred to the Board for appellate review.  

The Board notes that the Veteran requested a personal hearing before a Decision Review Officer (DRO) at the RO.  A hearing was scheduled in November 2009, but the Veteran failed to appear and did not provide any explanation or reason for his absence.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if an appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The Board also observes that, subsequent to the September 2009 Statement of the Case (SOC), the Veteran submitted additional evidence in the form of VA treatment records dated in November 2009, which were not previously considered by the RO. However, in a June 2011 statement, the Veteran, through his representative, waived the RO's initial consideration of this evidence

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §3.159(2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Here, the Veteran's service-connected diabetes mellitus, type II, with impotence, is currently evaluated as 20 percent disabling.  The Veteran contends that his symptoms of diabetes mellitus are more severe than this disability rating reflects.  After a complete and thorough review of the claims folder, the Board determines that a remand of this increased rating claim is required to allow for further development of the record.  

The Veteran was afforded a QTC examination in connection with his claim in November 2008.  During this examination, the Veteran reported a nineteen year history of diabetes mellitus, but denied experiencing any episodes of diabetic ketoacidosis or hypoglycemic reactions.  He described a tingling and numbing sensation in his hands and legs, but reported no weight loss, loss of strength, urinary incontinence, or fecal leakage.  According to the Veteran, he controls his diabetes through insulin injections twice a day, and does not experience any functional impairment from this condition.  Upon physical examination, the Veteran was described as well-developed, well nourished, and in no acute distress.  A physical evaluation of his eyes, lungs, heart, abdomen, extremities, and genital area revealed normal findings.  Based on this evaluation of the Veteran, the examiner determined there to be no change in the Veteran's established diagnosis of diabetes mellitus, type II.  The examiner also diagnosed the Veteran with coronary artery disease, peripheral arterial disease, hypertension, impotence, and neuropathy and determined that these conditions were complications of his diabetes. 

VA treatment records dated in February 2009 reflect that the Veteran presented at the VA Medical Center (VAMC) in Muskogee, Oklahoma for follow-up treatment and care of his various medical conditions.  During this treatment visit, the Veteran requested a prescription refill, and expressed his intent to get a treadmill.  The Veteran also indicated that he was experiencing "hypoglycemia problems" with his medication.  A general physical evaluation did not reveal any abnormalities, and the Veteran was assessed with relatively well controlled diabetes.  A subsequent treatment visit, also dated in February 2009, indicates that the Veteran's current diabetes therapy consists of insulin injections and watching his diet.  

During a November 2009 primary care visit, the Veteran was counseled as to the type of food he should eat and the level of exercise he should partake in.  The Veteran was encouraged to eat well-balanced meals and walk thirty minutes a day or at least five times a week.  He was also educated on alternative methods of exercise if he was unable to do much walking.  These records do not indicate whether the Veteran's occupational and/or recreational activities were restricted as a result of his diabetes mellitus.  

In the July 2010 Statement of Accredited Representation in Appealed Case, the Veteran, through his representative, asserted that his diabetes mellitus had worsened since his last VA examination, and that he has been placed on exercise and diet restrictions, and currently receives four injections of insulin a day.  Indeed, in a November 2009 letter, the Veteran was informed that based on recent test results his blood sugar control was inadequate and that he should increase his insulin injections and monitor his blood sugar until it reaches a more appropriate level.  

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As previously noted above, the Veteran has not been afforded a VA examination in connection with his diabetes mellitus since the November 2008 QTC evaluation, over three years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board also notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  Therefore, the Board finds that a remand of the Veteran's increased rating claim is required to provide him an additional VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  

In addition, as this matter is being returned for further development, an effort should be made to obtain any medical records pertaining to ongoing treatment that the Veteran has received for his diabetes mellitus that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request records of diabetic treatment that the Veteran may have received since November 2009 at the VAMC in Muskogee, Oklahoma.  Copies of such records which are available should be associated with the claims folder.  

2. Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus, type II, with impotence.  The claims folder must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she had an opportunity to review the file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should comment on all pertinent pathology found on examination to be associated with the Veteran's service-connected diabetes mellitus.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin (including the frequency of injections), restricted diet, regulation of activities, and any associated complications (to include but not limited to progressive loss of weight and strength).  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.  In addition, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner should note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetic care provider.  A complete rationale for all opinions expressed must be provided.  

3. Following completion of the above, re-adjudicate the increased rating issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

